                                                                             Case 2:21-cv-00936-RFB-BNW Document 13
                                                                                                                 12 Filed 09/13/21
                                                                                                                          09/10/21 Page 1 of 6


                                                                       1   TYSON & MENDES LLP
                                                                           CHERYL H. WILSON
                                                                       2   Nevada Bar No. 8312
                                                                           Email: cwilson@tysonmendes.com
                                                                       3   VICTORIA L. HIGHTOWER
                                                                           Nevada Bar No. 10897
                                                                       4
                                                                           Email: vhightower@tysonmendes.com
                                                                       5   170 South Green Valley Parkway, Suite 300
                                                                           Henderson, Nevada 89012
                                                                       6   Tel: (702) 724-2648
                                                                           Fax: (702) 410-7684
                                                                       7   Attorneys for Defendant, Fireworks by Grucci, Inc.

                                                                       8                            UNITED STATES DISTRICT COURT

                                                                       9                                      DISTRCT OF NEVADA

                                                                      10   BEDROC LIMITED, LLC,                               CASE NO.: 2:21-cv-00936-RFB-BNW

                                                                      11                         Plaintiff,                   MOTION TO EXTEND PRETRIAL
170 South Green Valley Parkway, Suite 300




                                                                                                                              DEADLINES AND TO MODIFY JOINT
                                                                      12   vs.                                                DISCOVERY PLAN AND SCHEDULING
                                            Henderson, Nevada 89012




                                                                                                                              ORDER
                                                                      13
                                                                           FIREWORKS BY GRUCCI, INC.,                         (First Request)
                                                                      14
                                                                                                         Defendants.
                                                                      15

                                                                      16   TO THE HONORABLE BRENDA N. WEKSLER
                                                                      17
                                                                                  Defendant FIREWORKS BY GRUCCI, INC. (“Defendant”) by and through its
                                                                      18
                                                                           attorney of record TYSON & MENDES LLP, respectfully submits its First Motion to
                                                                      19
                                                                           Extend Pretrial Deadlines and to Modify the current Joint Discovery Plan and Scheduling
                                                                      20
                                                                           Order. The parties respectfully show this Court:
                                                                      21
                                                                                 1.       Defendant requests that the Court extend the pretrial deadlines for Fed. R.
                                                                      22
                                                                           Civ. P. 26(a)(2) disclosures of experts (initial designations & rebuttal experts), and the
                                                                      23
                                                                           remaining deadlines, as set forth in the Joint Stipulated Discovery Plan & Scheduling Order
                                                                      24
                                                                           (ECF No. 10), and enter the Proposed Order Extending Pretrial Deadlines and Modifying
                                                                      25
                                                                           Scheduling Order attached hereto as Exhibit "A".
                                                                      26
                                                                                  2.      Pursuant to LR 26-4, Defendant has good cause for extension of the
                                                                      27
                                                                           remaining pretrial deadlines in this case. Defendant’s motion for an extension of the
                                                                      28

                                                                                                                         1
                                                                             Case 2:21-cv-00936-RFB-BNW Document 13
                                                                                                                 12 Filed 09/13/21
                                                                                                                          09/10/21 Page 2 of 6


                                                                       1   deadlines for Fed. R. Civ. P. 26(a)(2) disclosures of experts are in advance of the expiration

                                                                       2   of those deadlines (currently October 1, 2021 for initial expert disclosures and November 1,

                                                                       3   2021 for rebuttal experts) and are a result of excusable circumstances as Defendant requires

                                                                       4   additional time to secure an expert to inspect and valuate the alleged damage to the property.

                                                                       5   Defendant has contacted several companies counsel has worked with in the past concerning

                                                                       6   fire damage, but none have experience with claims to land, as opposed to actual structures.

                                                                       7   As such, counsel requests additional time to secure an expert and to coordinate with Plaintiff

                                                                       8   concerning an inspection of the property.

                                                                       9           3. Pursuant to LR 26-4, Defendant’s motion for stipulated extensions is requested

                                                                      10   based on the following: a) As of the date of this Motion, the following discovery has been

                                                                      11   completed: the Plaintiff and Defendant conducted their FRCP 26(f) conference; Plaintiff and
170 South Green Valley Parkway, Suite 300




                                                                      12   Defendant each served their Initial Disclosures with initial document production, with
                                            Henderson, Nevada 89012




                                                                      13   ongoing supplementation.

                                                                      14           b) As of the date of this Motion, the following discovery remains to be completed:

                                                                      15                  1. Written discovery to Plaintiff and Defendants;

                                                                      16                  2. Depositions of the parties;

                                                                      17                  3. Designation and expert and rebuttal witnesses

                                                                      18           c) Defendant’s motion for stipulated extensions of the deadlines for Fed. R. Civ. P.

                                                                      19   26(a)(2) are in advance of the expiration of those deadlines and are the result of excusable

                                                                      20   circumstances due to the difficulty in securing an expert with adequate fire restoration

                                                                      21   experience, concerning this type of property, to inspect and valuate the alleged damage to

                                                                      22   the property. In addition, Defendant will also engage in pursuing its own discovery, and

                                                                      23   extending the deadlines will ensure it has sufficient time to do so. The parties jointly

                                                                      24   stipulate to and request extensions of time to designate their experts, until on or before

                                                                      25   December 1, 2021 and to disclose any rebuttal experts, until on or before December

                                                                      26   31, 2021. Defendant requests to extend the current discovery deadline to January 31,

                                                                      27   2022.

                                                                      28   ///

                                                                                                                           2
                                                                             Case 2:21-cv-00936-RFB-BNW Document 13
                                                                                                                 12 Filed 09/13/21
                                                                                                                          09/10/21 Page 3 of 6


                                                                       1          d) Defendant includes for the Court's consideration its Proposed Order Extending the

                                                                       2   Deadlines proposed herein. Defendant respectfully requests that the Court find that

                                                                       3   Defendant has demonstrated the requisite showings of advance requests and of good cause

                                                                       4   due to excusable circumstances, grant its First Motion to Extend Pretrial Deadlines and to

                                                                       5   Modify the current Order governing Pretrial Deadlines in this case, and enter the Proposed

                                                                       6   Order Extending Pretrial Deadlines attached hereto as Exhibit "A".

                                                                       7                                                              DATED this 10th day of September, 2021.
                                                                                                                                      TYSON & MENDES LLP
                                                                       8
                                                                                                                                      /s/ Victoria L. Hightower
                                                                       9
                                                                                                                                      CHERYL H. WILSON
                                                                      10                                                              Nevada Bar No. 8312
                                                                                                                                      VICTORIA L. HIGHTOWER
                                                                      11                                                              Nevada Bar No. 10897
170 South Green Valley Parkway, Suite 300




                                                                                                                                      170 S. Green Valley Parkway, Suite 300
                                                                      12                                                              Henderson, Nevada 89012
                                            Henderson, Nevada 89012




                                                                                                                                      Attorneys for Defendant
                                                                      13                                                              Fireworks by Grucci, Inc.
                                                                      14

                                                                      15
                                                                                                                        CERTIFICATE OF SERVICE
                                                                      16
                                                                                  The undersigned, an employee of Tyson & Mendes LLP, hereby certifies that on the
                                                                      17
                                                                           10th day of September, 2021, a copy of MOTION TO EXTEND PRETRIAL
                                                                      18
                                                                           DEADLINES AND TO MODIFY JOINT DISCOVERY PLAN AND SCHEDULING
                                                                      19
                                                                           ORDER (First Request), was served electronically to all parties of interest through the
                                                                      20
                                                                           CM/ECF electronic filing system.
                                                                      21

                                                                      22
                                                                                                                       /s/ Allison Zeason
                                                                                        Order                          An employee of Tyson & Mendes LLP
                                                                      23
                                                                           IT IS ORDERED that ECF No. 12 is
                                                                      24   DENIED without prejudice. ECF No. 12 is
                                                                           labeled as a motion but also states that
                                                                      25   the parties stipulate to the requested
                                                                      26   relief. Defendant is to refile the motion as
                                                                           either a motion or a stipulation, whichever
                                                                      27   is applicable, and comply with the Local
                                                                           Rules in all respects.
                                                                      28           IT IS SO ORDERED
                                                                                   DATED: 9:32 am, September 13, 2021

                                                                                                                                  3
                                                                                   BRENDA WEKSLER
                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                                           Case 2:21-cv-00936-RFB-BNW Document 13
                                                                                                               12 Filed 09/13/21
                                                                                                                        09/10/21 Page 4 of 6


                                                                       1

                                                                       2

                                                                       3

                                                                       4

                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10
                                                                                               EXHIBIT “A”
                                                                      11
170 South Green Valley Parkway, Suite 300




                                                                      12
                                            Henderson, Nevada 89012




                                                                      13

                                                                      14    MOTION TO EXTEND PRETRIAL DEADLINES AND TO MODIFY JOINT

                                                                      15         DISCOVERY PLAN AND SCHEDULING ORDER (First Request)

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                                            4
                                                                           Case 2:21-cv-00936-RFB-BNW Document 13
                                                                                                               12 Filed 09/13/21
                                                                                                                        09/10/21 Page 5 of 6


                                                                       1   TYSON & MENDES LLP
                                                                           CHERYL H. WILSON
                                                                       2   Nevada Bar No. 8312
                                                                           Email: cwilson@tysonmendes.com
                                                                       3
                                                                           VICTORIA L. HIGHTOWER
                                                                       4   Nevada Bar No. 10897
                                                                           Email: vhightower@tysonmendes.com
                                                                       5   170 South Green Valley Parkway, Suite 300
                                                                           Henderson, Nevada 89012
                                                                       6   Tel: (702) 724-2648
                                                                           Fax: (702) 410-7684
                                                                       7   Attorneys for Defendant, Fireworks by Grucci, Inc.
                                                                       8                              UNITED STATES DISTRICT COURT
                                                                       9                                      DISTRICT OF NEVADA
                                                                      10
                                                                           BEDROC LIMITED, LLC,                                Case No.: 2:21-cv-00936-RFB-BNW
                                                                      11
170 South Green Valley Parkway, Suite 300




                                                                                                 Plaintiff,                     PROPOSED ORDER EXTENDING
                                                                      12                                                          PRETRIAL DEADLINES AND
                                            Henderson, Nevada 89012




                                                                           vs.                                                  MODIFYING JOINT DISCOVERY
                                                                      13                                                        PLAN AND SCHEDULING ORDER
                                                                      14   FIREWORKS BY GRUCCI, INC.,
                                                                      15                                 Defendants.
                                                                      16
                                                                                  Defendant FIREWORKS BY GRUCCI, INC. (“Defendant”) by and through its attorney
                                                                      17
                                                                           of record TYSON & MENDES LLP, and Plaintiff BEDROC LIMITED, LLC ("Plaintiff"), by
                                                                      18
                                                                           and through its attorney of record HOLLEY DRIGGS, and hereby submits this Proposed Order
                                                                      19
                                                                           Extending Pretrial Deadlines, as follows: Fed. R. Civ. P. 26(a)(2) Disclosures (Experts): The
                                                                      20
                                                                           parties' disclosures of experts shall be made on or before December 1, 2021. Disclosure of
                                                                      21
                                                                           rebuttal experts shall be made by December 31, 2021, which is 30 days after the initial disclosure
                                                                      22
                                                                           of experts. Discovery cut-off shall be on January 31, 2022.
                                                                      23

                                                                      24   ///
                                                                      25
                                                                           ///
                                                                      26

                                                                      27   ///
                                                                      28

                                                                                                                           1
                                                                           Case 2:21-cv-00936-RFB-BNW Document 13
                                                                                                               12 Filed 09/13/21
                                                                                                                        09/10/21 Page 6 of 6


                                                                       1   DATED this 10th day of September, 2021.

                                                                       2   TYSON & MENDES LLP
                                                                       3
                                                                           /s/ Victoria L. Hightower
                                                                       4
                                                                           CHERYL H. WILSON
                                                                       5   Nevada Bar No. 8312
                                                                           VICTORIA L. HIGHTOWER
                                                                       6   Nevada Bar No. 10897
                                                                           170 S. Green Valley Parkway, Suite 300
                                                                       7   Henderson, Nevada 89012
                                                                           Attorneys for Defendant
                                                                       8   Fireworks by Grucci, Inc.

                                                                       9

                                                                      10
                                                                           IT IS SO ORDERED
                                                                      11
170 South Green Valley Parkway, Suite 300




                                                                      12   DATED: _____________________________
                                            Henderson, Nevada 89012




                                                                      13

                                                                      14
                                                                                                              ______________________________________
                                                                      15                                      UNITED STATES MAGISTRATE JUDGE
                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                                                      2
